I115th CONGRESS1st SessionH. R. 915IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Ellison (for himself, Ms. Maxine Waters of California, Mrs. Carolyn B. Maloney of New York, Mr. Lynch, Ms. Moore, Mr. Capuano, Mr. Grijalva, Mr. Butterfield, Mr. Smith of Washington, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Norton, Mr. McGovern, Mr. Takano, Mr. Cummings, Mr. Cartwright, Mr. Pocan, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo permanently extend the Protecting Tenants at Foreclosure Act of 2009. 
1.Short titleThis Act may be cited as the Permanently Protecting Tenants at Foreclosure Act of 2017. 2.Restoration of the Protecting Tenants at Foreclosure Act of 2009 (a)Repeal of sunset provisionSection 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C. 5220 note; 42 U.S.C. 1437f note) is repealed. 
(b)RestorationSections 701 through 703 of such Act, the provisions of law amended or repealed by such sections, and any regulations promulgated pursuant to such sections, as were in effect on December 31, 2014, are restored and revived as if the sunset provision in section 704 had not taken effect. 